DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The examiner has considered information which has been considered by the office in parent applications of the present continuing application, in accordance with MPEP 609.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 and 8-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over May et al., U.S. Patent No. 4,698,043, in view of Tomiyama, Japanese Patent Application No. S38-009155.  May teaches a method of playing a game comprising providing an expandable traveling toy (1, 2, 21) configured to be placed into a compact position, Col. 1, ln. 53-60, and a character shape position, Col. 1, ln. 62-64, noting monster.  The toy may comprise a main body (2, 21), a first auxiliary component (monster) pivotable relative to the main body and a second pivotable auxiliary component (tail), Col. 2, ln. 3-4 and Col. 1, ln. 56-57.  May teaches a latch (8) selectively maintaining and releasing the toy from compact-shape position to character-shape position, Col. 2, ln. 7-13.  A user may be instructed to roll the toy while in compact-shape position, Col. 1, ln. 60-65.  It is inherent that the toy travels toward a point and in response to an internal releaser (16, 18, 22, 25), a releasable latch (18) is actuated, Col. 2, ln. 65 – Col. 3, ln. 8.  Upon actuation of the latch first and second auxiliary components pivot to place the toy in character-shape position, Col. 3, ln. 16-19 and see Figure 2.  The toy is prevented from rolling by auxiliary components when in character-shape position, see Figure 2.  First and second auxiliary components remain mechanically connected to the main body when expanded to the character-shape position, see Figure 2.  A user may be instructed to repeat play by pivoting first and second auxiliary components to place the toy in compact-shape position and secure the latch, Col. 1, ln. 53-60.  The examiner finds that the steps as disclosed may be performed pursuant to instruction and that returning the toy to compact-shape position would naturally follow opening of the toy, such that a repeat of play is disclosed.  May is silent as to a separate external releaser target instead of an internal releaser and as to a magnetically responsive latch.  Tomiyama teaches the step of providing an external releaser target (29), placed at a first location, and an expandable traveling toy (1) which may be placed at a second location and made to travel toward the external releaser target and to arrive at least proximate the external releaser target, initiating magnetic attraction between the target and a magnetically responsive releasable latch inside the toy, paragraph 04.  The magnetically responsive latch may be configured to selectively maintain and release the toy from a compact shape to an expanded shape, noting simulated explosion, paragraph 04.  The latch releases in response to the external releaser target and the toy being attracted by magnetic force, which actuates the magnetically responsive latch and upon activation, the latch releases and the toy expands, paragraph 04.  The examiner finds that the steps of placing the external releaser target and the toy may be considered to have been performed pursuant to instructions to do so.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide an external releaser target configured to apply magnetic force to a traveling toy, when in proximity, and to actuate a magnetically responsive release inside the toy to expand the toy, as taught by Tomiyama, to provide May with steps of placing a target and rolling the toy toward the target to cause expansion of the toy upon nearing the target as a known substitute configuration for surprisingly expanding the traveling toy.  As to Claim 2, May teaches that an instruction to roll the toy may be in instruction to manually push, Col. 1, ln. 61-62, noting grasping with both hands.  It follows that May, as modified, discloses manually pushing a toy toward an external releaser target.  As to Claim 3, May teaches that the second auxiliary component may contact at least a portion of the first auxiliary component, see Figure 2, noting tail attached to monster.  As to Claim 4, May teaches that the second auxiliary component (tail)  may be pivotably connected to the first auxiliary component (monster), Col. 1, ln. 54-57, noting the tail folding.  As to Claims 5 and 6, May as modified, discloses the claimed invention except for disclosing a third auxiliary component pivotably connected to the first or second.  It would have been obvious to one having ordinary skill in the art at the time of the invention to provide an additional pivotably connected auxiliary component connected to the first or second, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  As to Claim 8, Tomiyama teaches that the external releaser target may comprise a magnet, paragraph 04.  It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a magnet, as an external releaser target, as taught by Tomiyama, to provide May, as modified, with a known substitute arrangement for actuating a magnetically responsive release.  As to Claim 9, May teaches that the latch may include a spring imparting spring force to open and to place the toy in the character-shape position, Col. 1, ln. 27-33.  Spring force may be imparted on the first (monster) and second (tail) auxiliary components, Col. 1, ln. 67 – Col. 2, ln. 4, noting that the monster’s body, head, and tail pivot to reach the character-shape position, see Figures 4 and 5. As to Claim 10, Tomiyama teaches that the attractive magnetic force initiated by proximity of the external releaser target and the magnetically responsive latch cause rotation of and activating body (15) in a direction toward the external releaser target, paragraph 04 and see drawing below.  A mechanical linkage rotates a pivoting member (8) out of blocking contact with the latch and allows spring bias to expand the toy.  It follows that without a specific orientation, the magnetic force would act in a different direction and would not cause rotation of the activating body toward the external releaser target and consequently, expansion would not occur.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide May, as modified, with the toy and releaser target configured to be actuated only upon the toy and target being in a specific orientation, as taught by Tomiyama, to provide May, as modified, with a varied response of the toy when in proximity of the target, to yield the predictable result of introducing an element of unpredictable behavior.

    PNG
    media_image1.png
    468
    704
    media_image1.png
    Greyscale

As to Claim 11, May, as modified, together with cited case law is applied as in Claims 1, 2, and 4-6, with the same obviousness rationale being found applicable.  As to Claim 12, May teaches that the latch directly secures a first auxiliary component in the compact-shape position, Col. 1, ln. 53-56, noting latch catching monster’s foot.  May, as modified, does not disclose that a second auxiliary component is arranged to be directly secured by the latch.  It would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the second auxiliary component to also be directly secured by the latch, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 13, May teaches prevention of rolling, when in the character-shape position may be due to the position of the first auxiliary component (1), see Figure 2.  As to Claim 14, May teaches that first and second auxiliary components (monster and tail) remain mechanically connected to the main body when in expanded character-shape position, see Figure 2.  May, as modified, discloses the claimed invention except for disclosing that a third auxiliary component may be configured in the same manner.  It would have been obvious to one of ordinary skill in the art at the time of the invention to add a duplicate third auxiliary component configured to remain mechanically connected to the main body, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., supra.  As to Claim 15, May teaches that a second auxiliary component (tail) may be pivotably connected to a first auxiliary component (monster),  Col. 1, ln. 56-57, and see Figure 2, noting tail folding to body.  As to Claim 16, the case law applied in the treatment of Claim 6 is applied to equal effect.  As to Claim 17, Tomiyama is applied as in Claim 8 with regard to the incorporation of a magnet, with the same obviousness rationale being found applicable.  May is applied as in Claim 9, with regard to the spring force acting on first and second auxiliary components.  May, as modified, discloses the claimed limitations except for also providing that spring force may act on a third auxiliary component.  It would have been obvious to one of ordinary skill in the art at the time of the invention to add a duplicate third auxiliary component configured to receive spring force imparted by the spring, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., supra.  As to Claim 18, May as modified, is applied as in Claims 1 and 4.  The examiner notes that May, as modified, teaches that the toy may travel toward the target, as discussed above.  It follows that the toy and the target may be physically separable.   May, as modified, discloses the claimed invention except for disclosing an additional third auxiliary component connected to the main body, and as to additional fourth and fifth auxiliary components.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a duplicate third auxiliary component pivotable about a second axis on the main body, since it has been held that  mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., supra.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to further duplicate auxiliary components adding a fourth auxiliary component connected to the main body and pivotable about a third axis and a fifth pivotable auxiliary component, since it has been held that  mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., supra.  May, as modified, teaches that the auxiliary components pivot to place the toy in the character-shape position, that auxiliary components remain mechanically connected to the main body when in character-shape position, and that repeat of game play may include pivoting auxiliary components to place the toy in compact shape position.  The examiner finds that the same configuration and steps would be obvious with regard to first through fifth auxiliary components in view of the teaching of May as modified by Tomiyama, together with cited case law.  As to Claim 19, May is applied as in Claim 2.  As to Claim 20, May teaches that first and second auxiliary components may be pivotable about axes in generally parallel orientation, see Figures 4 and 5 depicting the monster’s body and tail rotating about axes extending outward from the plane of the drawing sheet, suggesting auxiliary components being pivotable about generally parallel axes.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange axes of auxiliary components in generally parallel orientation, as suggested.  May, as modified, discloses the claimed invention except for arranging fourth and fifth axes in parallel.  It would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the fourth and fifth axes in parallel, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over May, in view of Tomiyama, as applied to claims 1-4 above, and further in view of Kurozawa, Japanese Patent Application No. JPS62-111092.  May, as modified, substantially shows the claimed limitations, as discussed above.  May, as modified, is silent as to a fourth auxiliary component.  Kurozawa teaches a traveling toy comprising a plurality of pivotably connected auxiliary components (shell members) independently connected to a main body, section 4, 1st paragraph.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a fourth auxiliary component extending outward from a main body independent of a first auxiliary component, as taught by Kurozawa, to provide May, as modified, with additional pivotable components, to yield the predictable result of making the transition to an expanded shape more fascinating.  
Conclusion

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        19 May 2022